ORDER
Considering the motion for interim disqualification filed by Judge Alan J. Green, and the concurrence thereto by the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Judge Alan J. Green, Judge of the 24th Judicial District Court, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
/s/ Pascal F. Calogero
Justice, Supreme Court of Louisiana